Order denying relator’s application to withdraw relator’s property from registration reversed upon the law and the facts, and application granted, without costs. We are of opinion that relator made out a case for withdrawal under Real Property Law, section 404.  The memorials or notations upon the certificate of registration are not of transfers of title or liens upon the property. (See People ex rel. Beckford v. Cheshire, Special Term, Lewis, J., N. Y. L. J. July 13, 1926.) Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.